DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        A request for continued examination under 37 CFR 1.114 field on 08/31/2020, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of amended claims filed on 07/30/2020 has been entered. Claims 1 and 15-16 have been amended. Claims 1-18 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sean et al., (US 2016/0308358 A1), hereinafter refer to as Sean in view of Brandt, (US 2016/0330808 A1), hereinafter refer to as Brandt.

    PNG
    media_image1.png
    419
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    646
    media_image2.png
    Greyscale

Regarding claim 1, Sean discloses a carry-signal controlled LED light with low power consumption, comprising: 
at least one LED (LED, as shown in fig.1), and 
a drive unit (the left side of the circuit components to LED, as shown in fig.1) coupled to the at least one LED (as shown in fig.1), the drive unit configured to receive a carry 5light signal (within the driver circuit 18 receives voltage detection signal from 14, clock signal and feedback signal from 19, as shown in fig. 1, section 0037) including a plurality of pulse waves (the waves from ACA and are converted by 12, fig.1) to control the at least one LED (the signal to 16 and controlling LED, as shown in fig.1), the drive unit comprising a light control unit (MCU and 20, fig.1), and the light control unit configured to drive luminous behaviors of (LED is powered or not, section 0036) the at least one LED according to a light command content of the carry light signal (the clock signal combining the signal from the rest of circuit to generating a certain PWM signal, section 0037, as shown in fig.4), wherein when a voltage of the carry light signal is less than a low-level voltage (smaller than Ve, section 0042), the light control unit entering an eco mode (saving mode, section 0044, as shown in fig.4 of iii), and the light control unit configured to detect and identify 10signals within a time interval (the voltage signal from 18 is detected for obtaining a time information according to clock, sections 0035, 0037 as shown in fig.1); 
wherein a time length of the time interval is a plurality of clock cycles (the time is determined by the clock circuit, as shown in fig.1 or 2C);
after the time interval (at least 30 minutes, line 10, section 0042), the light control unit entering a sleep mode (off, section 0042, as shown in fig.4, section 0046).  

However Brandt teaches of an LED driver circuit wherein the circuit comprising processor-executable code encoded in a non-transitory tangible processor readable storage medium (section 0074) for sending control signal to LED driver circuit (section 0014) in purpose of generating an LED control signal based on a monitor signal or based on manual intervention indicated via the dedicated input signal (section 0014).
         Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add Brandt’s processor-executable code encoded in a non-transitory tangible processor readable storage medium with the encoded signal to Sean’s MCU because Brandt provides the motivation adding a memory into MCU can generate an LED control signal based on a monitor signal or based on manual intervention indicated via the dedicated input signal (section 0014) to get a desired LED output.
         Regarding claim 2, the carry-signal controlled LED light in claim 1, Sean discloses wherein before entering the sleep mode, the light control unit enters a work mode when the voltage of the carry light signal is greater than the low-level voltage (when the voltage is Vf, section 0042).  
          Regarding Claim 3, the carry-signal controlled LED light in claim 1, Sean discloses wherein after entering the sleep mode, the light control unit leaves the sleep mode when the voltage of the carry light signal is greater than the low-level voltage (when the battery gets charging up or S1 is on, as shown in fig.3).
light control unit and configured to produce the control signal (as shown in fig.1).  
          Regarding Claim 15, Sean discloses a carry-signal controlled LED light string, comprising: 
a power line (as shown in fig.1), 20a controller (the circuit part in the middle as shown in fig.1) coupled to the power line (as shown in fig.1), and at least one LED light (LED, fig.1), each LED light comprising: 
at least one LED (LED, as shown in fig.1), and a drive unit (the left side of the circuit components to LED, as shown in fig.1) coupled to the at least one LED (as shown in fig.1), the drive unit configured to receive a carry light signal (within the driver circuit 18 receives voltage detection signal from 14, Clock signal and feedback signal from 19, as shown in fig. 1, section 0037) including a plurality of pulse waves (the waves from ACA and are converted by 12, fig.1) to control the at least one LED (within the driver circuit 18 receives signal from 14 and 19, as shown in fig.1), the drive unit comprising a light control unit (MCU and 20), 25and the light control unit configured to drive luminous behaviors of (LED is powered or not, section 0036) the at least one LED according to a light command content of the carry light signal (the clock signal combining the signal from the rest of circuit to generating a certain PWM signal, section 0037, as shown in fig.4), 25wherein when a voltage of the carry light signal is less than a low-level voltage, the light control unit entering an eco mode (smaller than Ve, section 0042), and the light control unit configured to detect and identify signals within a time interval (the voltage signal from 18 is detected for obtaining a time information according to clock, sections 0035, 0037, the signal from clock circuit, as shown in fig.1), wherein a time length of the time interval is a plurality of clock cycles (the time is determined by the clock circuit, as shown in fig.1 or 2C);

          But Sean fails to specifically disclose wherein the light command content is specific identified encoded content corresponding to the luminous behaviors as claimed. 
          However Brandt teaches of an LED driver circuit wherein the circuit comprising processor-executable code encoded in a non-transitory tangible processor readable storage medium (section 0074) for sending control signal to LED driver circuit (section 0014) in purpose of generating an LED control signal based on a monitor signal or based on manual intervention indicated via the dedicated input signal (section 0014).
         Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add Brandt’s processor-executable code encoded in a non-transitory tangible processor readable storage medium with the encoded signal to Sean’s MCU because Brandt provides the motivation adding a memory into MCU can generate an LED control signal based on a monitor signal or based on manual intervention indicated via the dedicated input signal (section 0014) to get a desired LED output.
          Regarding Claim 16, the carry-signal controlled LED light string in claim 15, Sean further discloses wherein the controller comprises:  10a rectifier unit (12, fig.1) coupled to the power line and configured to provide the DC working power (as shown in fig.1), a switch (S1) coupled to the power line and the at least one LED light, and a 
          Regarding Claim 17, the carry-signal controlled LED light string in claim 16, Sean further discloses wherein the controller further comprises: a discharge circuit (19, fig.1) coupled to the power line and the control unit, wherein when the switch is turned off, the controller is configured to drive the discharge 25circuit to receive the DC working power and to start discharging the DC working power (section 0035).  
          Regarding Claim 18, the carry-signal controlled LED light string in claim 16, Sean further discloses wherein the controller 26further comprises: a voltage adjust capacitor (17, fig.1) coupled to the power line, wherein when the switch is turned off, the voltage adjust capacitor is configure to provide the DC working power to the at least one LED light (as shown in fig.1, section 0035).
Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.       Claims 5, 7-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sean in view of Brandt as applied to claim 1 above, and further in view of Basso et al., US Publication, US 2017/0373603 A1, hereinafter refer to as Basso.
         Regarding claim 5, the carry-signal controlled LED light in claim 1, Sean discloses a driver circuit, the driver circuit further comprises an oscillator (the circuit generates PWM signals, as shown in fig.1) coupled to the light control unit (as shown in fig.1), wherein in the eco mode, the oscillator are configured to receive a control signal, and the oscillator is controlled by the control signal to be disabled (while voltage is smaller than Ve, 18 stops sending signal to 19, section 0047) as shown above. But Sean in view of Brandt fails to specifically disclose wherein the drive unit further comprises: 25a latch unit coupled between an input side and an output side inside the LED light, and the latch unit is configured to receive a control signal, and the latch unit is controlled by the control signal to be in a timing operation as claimed. However Basso teaches of a power conversion circuit wherein the circuit can have a latch circuit (section 0037) in purpose of extend the on-time of LED for the length of time or any desirable length of time while the oscillator outputting certain logical signal (section 0037). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add a latch of Basso’s between an input side and an output side inside the LED light so that the latch circuit can be controlled by the same signal of Sean’s LED to be operated in a certain interval time in an eco-mode because Basso provides the motivation adding a latch in the circuit 
         Regarding claim 7, the carry-signal controlled LED light in claim 5, Sean further discloses wherein the drive unit further comprises: 10a current detection unit (14, current can be detected by the voltage detection circuit) coupled to the light control unit and configured to produce the control signal (as shown in fig.1).  
         Regarding claim 8, the carry-signal controlled LED light in claim 5, Sean further discloses wherein the energy is charged and discharged with a resistor (the resistor connected to LED, fig.1) and a capacitor (17). But Sean in view of Brandt fails to specifically disclose wherein the drive unit further comprises: 25a latch unit coupled between an input side and an output side inside the LED light, and the latch unit is configured to receive a control signal, and the latch unit is controlled by the control signal to be in a timing operation as claimed. However Basso teaches of a power conversion circuit wherein the circuit can have a latch circuit (section 0037) in purpose of extend the on-time of LED for the length of time or any desirable length of time while the oscillator outputting certain logical signal (section 0037). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add a latch of Basso’s between an input side and an output side inside the LED light combination of Sean’s resistor and capacitor as shown above so that the latch circuit can be controlled by the same signal of Sean’s LED to be operated in a certain interval time in an eco-mode to be charged and discharged by the resistor and capacitor because Basso provides the motivation adding a latch in the circuit can 
         Regarding claim 9, the carry-signal controlled LED light in claim 5, Basso further teaches wherein the latch unit is a timing 15circuit (section 0037). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add a latch of Basso’s between an input side and an output side inside the LED light so that the latch circuit can be controlled by the same signal of Sean’s LED to be operated in a certain interval time in an eco-mode because Basso provides the motivation adding a latch in the circuit can be used to extend the on-time of LED for the length of time or any desirable length of time while the oscillator outputting certain logical signal.
         Regarding claim 13, the carry-signal controlled LED light in claim 7, Sean further discloses wherein the drive unit further 5comprises: a discharge unit (19) coupled to the current detection unit (the components within a circuit are electrically coupled); when the discharge unit is configured to receive the carry light signal transmitted from the current detection unit, the discharge unit is configured to start to discharge a DC working power (discharge the energy from battery, section 0045, as shown in fig.4).  
         Regarding claim 14, the carry-signal controlled LED light in claim 5, Sean discloses a driver circuit, the driver circuit further comprises wherein the drive unit further 15comprises: a power capacitor (13, fig.1) coupled to the light control unit, and the at least one LED (as shown in fig.1) as shown above. But Sean in view of Brandt fails to specifically disclose wherein the drive unit further comprises: 25a latch unit, and the power capacitor is coupled to the latch unit as claimed. However Basso teaches of a power . Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add a latch of Basso’s between an input side and an output side inside the LED light so that the latch circuit can be controlled by the same signal of Sean’s LED to be operated in a certain interval time in an eco-mode because Basso provides the motivation adding a latch in the circuit can be used to extend the on-time of LED for the length of time or any desirable length of time while the oscillator outputting certain logical signal.
8.       Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sean in view of Brandt, as applied to claim 1 above, and further in view of Basso et al., (US 2016/0119277 A1), hereinafter refer to as Peng.
         Regarding claim 10, the carry-signal controlled LED light in claim 1, Sean discloses a driver circuit as shown above. But Sean in view of Brandt fails to specifically disclose wherein the drive unit further comprises: an address signal process unit coupled to the light control unit and configured to memorize a light address, the address signal process unit is configured to receive an address 20signal transmitted from the light control unit and compare the address signal with the light address; when the address signal matches the light address, the light control unit drives the at least one LED according to the light command content of the carry light signal  as claimed. However Peng teaches of a light emitting diode lamp comprising a driver circuit (as shown in fig.1) wherein the driver circuit comprising an address signal process unit (comprising 
         Regarding claim 11, the carry-signal controlled LED light in claim 10, Sean discloses a driver circuit as shown above. But Sean in view of Brandt fails to specifically disclose wherein the drive unit further comprises: 25an address burn unit coupled to the address signal process unit, wherein the carry light signal includes a burn start signal and a burn address signal; when the address burn unit is 24configured to receive the bum start signal, the address bum unit is configured write the light address into the address signal process unit according to a bum command content of the burn address signal as claimed. However Peng teaches of a light emitting diode lamp comprising a driver circuit (as shown in fig.1) wherein the drive unit further comprises: 25an address burn unit (comprising such as 128, 126 etc., as shown in fig.1) coupled to the address signal .
Allowable Subject Matter
9.        Claims 4, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
            Prior art of record fails to disclose or fairly suggest the following limitations “The carry-signal controlled LED light in claim 1, wherein in the eco mode, the oscillator is configured to receive a control signal, and the oscillator is controlled by the control signal to be in an oscillation operation at low power.” in combination with the remaining claimed limitations as claimed in claim 4.
Response to Arguments
10.         Applicant's arguments have been fully considered but they are not persuasive. Applicant has amended claim limitation “the light command content is specific identified encoded content (claim 1, lines 7-8)”. The examiner respectfully disagrees because Brandt teaches of an LED driver circuit wherein the circuit comprising processor-executable code encoded in a non-transitory tangible processor readable storage medium (section 0074) for sending control signal to LED driver circuit (section 0014) in purpose of generating an LED control signal based on a monitor signal or based on manual intervention indicated via the dedicated input signal (section 0014). Please see above for more details.
Conclusion
11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844